 
 
IB 
Union Calendar No. 495
112th CONGRESS 2d Session 
H. R. 2541
[Report No. 112–684] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2011 
Ms. Herrera Beutler (for herself, Mr. Schrader, Mr. Michaud, Mrs. McMorris Rodgers, Ms. Pingree of Maine, and Mr. Walden) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 20, 2012
Additional sponsors: Mr. Simpson, Mr. Hastings of Washington, Mr. Boren, Mr. Rahall, Mr. Thompson of Mississippi, Mr. McIntyre, Mrs. Myrick, Mr. Ross of Arkansas, Mr. Kissell, Mr. Holden, Mr. Barrow, Mr. Bishop of Georgia, Mr. Owens, Mrs. Emerson, Ms. Sewell, Mr. Ribble, Mr. Thompson of Pennsylvania, Mr. Dicks, Mrs. Hartzler, Mr. Butterfield, Mr. Peterson, Mr. Goodlatte, Mr. Jones, Mrs. Capito, Mr. Mulvaney, Mr. Rogers of Alabama, Mr. Westmoreland, Mr. Labrador, Mr. Duffy, Mr. Duncan of South Carolina, Mr. Nunnelee, Mr. Reichert, Mr. Guthrie, Mrs. Roby, Mrs. Lummis, Mrs. Ellmers, Mr. Cravaack, Mr. Rogers of Michigan, Mr. McKinley, Mr. Benishek, Mr. Wittman, Mr. Fleming, Mr. Huizenga of Michigan, Mr. Gibson, Mr. Walberg, Mr. Denham, Mr. Griffith of Virginia, Mr. Aderholt, Mr. Petri, Mr. Bonner, Mr. Tipton, Mr. Coffman of Colorado, Mr. Southerland, Mr. Hurt, Mr. Gibbs, Mr. Landry, and Mr. Bachus


September 20, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To amend the Federal Water Pollution Control Act to exempt the conduct of silvicultural activities from national pollutant discharge elimination system permitting requirements. 
 
 
1.Short titleThis Act may be cited as the Silviculture Regulatory Consistency Act. 
2.Silvicultural activitiesSection 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is amended by adding at the end the following: 
 
(3)Silvicultural activities 
(A)NPDES permit requirements for silvicultural activitiesThe Administrator shall neither require a permit under this section, nor directly or indirectly require any State to require a permit under this section, for a discharge resulting from the conduct of any silvicultural activity, such as nursery operations, site preparation, reforestation and subsequent cultural treatment, thinning, prescribed burning, pest and fire control, harvesting operations, surface drainage, or road use, construction, and maintenance, from which there is runoff. 
(B)Permits for dredged or fill materialNothing in this paragraph exempts the conduct of a silvicultural activity resulting in the discharge of dredged or fill material from any permitting requirement under section 404. . 


1.Short titleThis Act may be cited as the Silviculture Regulatory Consistency Act.
2.Silvicultural activitiesSection 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is amended by adding at the end the following:

(3)Silvicultural activities
(A)NPDES permit requirements for silvicultural activitiesThe Administrator shall neither require a permit under this section, nor directly or indirectly require any State to require a permit under this section, for a discharge resulting from the conduct of the following silvicultural activities: nursery operations, site preparation, reforestation and subsequent cultural treatment, thinning, prescribed burning, pest and fire control, harvesting operations, surface drainage, or road use, construction, and maintenance, from which there is runoff.
(B)Permits for dredged or fill materialNothing in this paragraph exempts the conduct of a silvicultural activity resulting in the discharge of dredged or fill material from any permitting requirement under section 404..
 

September 20, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
